DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 02 July 2021 is acknowledged.  The traversal is on the ground(s) that a search burden has not been established.  This is not found persuasive because in the Office Action mailed 03 May 2021 in which the examiner set forth the requirement for restriction, the reasons for examination burden were listed in the paragraph spanning pages 2-3.  The examiner listed the separate classifications for each grouping of claims (top of p. 2), and their separate classifications support the recognition of their divergent subject matter and of requiring a different field of search.  Furthermore, search queries and strategies for products can differ considerably from search queries and strategies for methods of manufacture and require different background knowledge of the relevant terms and technical details.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 July 2021.




Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 (mentioned in paragraph 0070).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “702” has been used to designate both a step and a substrate (both are described in paragraph 00107).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leyens et al. (EP 1431416, previously cited.
Claim 1: Leyens teaches an environmental and thermal protection system that is a coating (i.e. a thermal barrier coating) on a metal substrate (paragraphs 0008-0009).  The coating includes a nitride layer (paragraph 0009), wherein the protective nitride layer serves as a bond coat (i.e. bond layer) (paragraph 0023).  The nitride layer is a monolithically grown nitride or superlattice structure nitride (paragraph 0010) and contains either 10-30% titanium for a monolithically grown nitride (paragraph 0011) or 5-25% titanium for a superlattice structure nitride (paragraphs 0012 and 0039) (i.e. the nitride bond coat comprises titanium or titanium alloy).
Claim 2: Leyens teaches where the nitride layer (i.e. bond layer, as outlined above) is a superlattice nitride layer (paragraph 0012) (i.e. the bond layer has a superlattice structure).  
Claim 11: Leyens teaches an environmental and thermal protection system as a coating on a metal substrate (paragraphs 0008-0009) (i.e. an article of manufacture comprising a substrate and a 
Claim 12: Leyens teaches where the surface of the substrate is modified by metal ion etching prior to deposition of the nitride layer (paragraph 0029) (i.e. the substrate has an etched portion and the thermal barrier coating is disposed on the etched portion since the nitride layer of the thermal barrier coating is deposited after etching).  Leyens teaches where the metal ion etch is by cathodic arc (i.e. plasma etching) (paragraph 0036).  The limitation of using Plasma Enhanced Magnetron Sputtering (PEMS) is acknowledged; however, this limitation is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed article of manufacture.  See MPEP § 2113.
Claim 13: Leyens teaches where the metal ion etching of the substrate prior to depositing the nitride layer results in a metal ion-enriched subsurface zone (i.e. an intermix layer) (paragraph 0029) (i.e. the substrate comprises an intermix layer, and the thermal barrier coating is disposed on the intermix layer since the nitride layer of the thermal barrier coating is deposited after etching).  Leyens teaches where the metal ion etch is a chromium metal ion etch (paragraph 0036) and the superlattice nitride layer comprises titanium and chromium (paragraph 0039).  This is considered to teach where a plurality of ions from the bond layer (i.e. chromium ions) are implanted into the intermix layer (i.e. because the chromium metal ion etch results in a metal ion-enriched subsurface zone).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leyens et al. (EP 1431416, previously cited) as applied to claim 1 above.
Claim 7: The teachings of Leyens regarding claim 1 are outlined above.  Leyens teaches an environmental and thermal protection system that is a coating (i.e. a thermal barrier coating) on a metal substrate (paragraphs 0008-0009).  The coating includes a nitride layer (paragraph 0009), wherein the protective nitride layer serves as a bond coat (i.e. bond layer) (paragraph 0023).  Leyens further teaches that the coating may include an oxi-nitride layer (paragraph 0022) that also serves as a bond coat (paragraph 0023) and a ceramic layer overlying the nitride layer (paragraphs 0015 and 0023).  Particularly, the ceramic layer is yttria-stabilized zirconia having 6-8 wt% yttria, preferably 7% yttria (paragraph 0042).  These ranges overlap the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of 
While not teaching a singular example of the instantly claimed thermal barrier coating (particularly regarding the insulating layer), it would have been obvious to one of ordinary skill in the art before the effective filing date as this is considered to be a conventionally known material used for a thermal barrier coating, and one would have had a reasonable expectation of success.
Claim 8: Leyens teaches where the thickness of the ceramic layer (i.e. insulating layer) may be any operable thickness, preferably 150-200 µm (paragraph 0042).  The courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed thickness has been presented.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leyens et al. (EP 1431416, previously cited) as applied to claims 1-2 above, and further in view of Lewis et al. (Surface and Coatings Technology 1999, NPL attached).
Claim 3: The teachings of Leyens regarding claims 1-2 are outlined above.  Leyens teaches where the nitride layer (i.e. bond layer, as outlined above) is a superlattice nitride layer (paragraph 0012) (i.e. the bond layer has a superlattice structure).  The superlattice nitride comprises 5-25% Ti, 10-30% Al, 20-40% Cr, 0-3% Y and 40-60% N (paragraph 0039) (i.e. is a TiAlCrYN coating) that is formed by unbalanced magnetron deposition from two TiAl targets, a TiAlY target, and a Cr target 
In a related field of endeavor, Lewis teaches a TiAlCrYN coating formed by unbalanced magnetron deposition from two TiAl targets, a TiAlY target and a Cr target (p. 188-189, particularly for Case 2) in an atmosphere containing N (text below Table 1).  The resulting TiAlCrYN coating is a film having alternating yttrium enriched layers and practically yttrium free layers (i.e. alternating TiAlCrYN and TiAlCrN layers, which are a first and second layer comprising different materials) deposited when the substrates pass in front of the TiAlY and TiAl targets respectively (p. 191, left column).  The layering structure is shown schematically in Fig. 3a, copied below. 

    PNG
    media_image1.png
    315
    414
    media_image1.png
    Greyscale

As Leyens and Lewis both teach a TiAlCrYN coating formed by unbalanced magnetron deposition from two TiAl targets, a TiAlY target, and a Cr target in an atmosphere containing N, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Leyens to include where the superlattice nitride is a periodically repeating group of layers comprising a first and second layer made of different materials as taught by Lewis as the layer material is influenced by the target as the substrate passes in from of it, and one would have had a reasonable expectation of success.
Claim 4: Lewis teaches the resulting TiAlCrYN coating as having alternating yttrium enriched layers and practically yttrium free layers (i.e. alternating TiAlCrYN and TiAlCrN layers, which are a first and second layer comprising different titanium alloy nitrides) deposited when the substrates pass in front of the TiAlY and TiAl targets respectively (p. 191, left column).  
Claim 5: Lewis teaches the resulting TiAlCrYN coating as having alternating yttrium enriched layers and practically yttrium free layers (i.e. alternating TiAlCrYN and TiAlCrN layers, which are a first and second layer comprising different TiAlN materials) deposited when the substrates pass in front of the TiAlY and TiAl targets respectively (p. 191, left column).
Claim 6: Lewis teaches where the TiAlCrYN coating has a period of 1.55 nm (p. 191, left column).  The courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed thickness has been presented because applicant discloses a range of about 0.1-30 nm as being suitable (paragraph 0075 of the instant specification).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leyens et al. (EP 1431416, previously cited) as applied to claims 1 and 7 above, and further in view of Hasz et al. (US Pat. No. 5,914,189).
Claim 9: The teachings of Leyens regarding claims 1 and 7 are outlined above.  Leyens teaches an environmental and thermal protection system that is a coating (i.e. a thermal barrier coating) on a metal substrate (paragraphs 0008-0009).  The coating includes a nitride layer (paragraph 0009), wherein the protective nitride layer serves as a bond coat (i.e. bond layer) 
In a related field of endeavor, Hasz teaches thermal barrier coatings, which is typically yttria-stabilized zirconia (Col. 1, lines 18-30) can be susceptible to various modes of damage including erosion, oxidation, and attack from environmental contaminants (Col. 1, lines 46-60).  Hasz teaches where protective layers may be provided on the thermal barrier coating (i.e. on the yttria-stabilized zirconia, which is the insulating layer as outlined above) to reduce or prevent attack of the thermal barrier coating from environmental contaminants and wherein such protective coatings may include non-wetting coatings (Col. 2, lines 16-28).  A non-wetting coating decreases a contaminant’s ability to penetrate the thermal barrier coating via capillary action and enhances the integrity of the coating at high temperature performance (Col. 2, lines 58-65) (i.e. the non-wetting coating is a sealant layer).  Hasz teaches that non-wetting coatings that are especially effective include aluminum nitride, boron nitride, etc. (Col. 6, lines 44-50). 
As Leyens teaches a thermal protection system that includes a layer of yttria-stabilized zirconia and Hasz teaches a protective layer to prevent damage to a thermal barrier coating that is typically yttria-stabilized zirconia, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Leyens to include a non-wetting coating as a protective coating (i.e. a sealant layer) on the thermal barrier coating as taught by Hasz because the non-wetting coating decreases a contaminant’s ability to penetrate the thermal barrier coating and enhances the integrity of the coating at high temperature performance, and one would have had a reasonable expectation of success.  It also would have been obvious to 
Claim 10: Hasz teaches where the thickness of the non-wetting coating (i.e. sealant layer) can be about 0.2-250 µm (i.e. about 200-2500 nm) (Col. 6, lines 51-62), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leyens et al. (EP 1431416, previously cited) as applied to claims 1 and 11 above, and further in view of Padture (Nature Materials 2016, NPL attached).
Claim 14: The teachings of Leyens regarding claims 1 and 11 are outlined above.  Leyens teaches an environmental and thermal protection system that is a coating (i.e. a thermal barrier coating) on a metal substrate (paragraphs 0008-0009), and more particularly for the protection of titanium-alloy aircraft and stationary gas turbine components (paragraph 0001).  However, Leyens does not teach the claimed hypersonic aerospace device.
In a related field of endeavor, Padture teaches a need for thermal barrier coatings etc. for hypersonic and rocket engines (p. 804, left column) and with a particular use in the hottest part of gas-turbine engines where thermal barrier coatings alloy the engine to operate at temperatures above the melting point of the substrate, such as exceeding 1500°C (p. 805, left column).  Padture teaches 2 partially stabilized by 7 wt% Y2O3 (i.e. yttria-stabilized zirconia) (p. 805, left column).  Padture further teaches that aero-heating during hypersonic flight results in temperatures at sharp leading edges of engine parts and main body, such as the nose and fins, to exceed 2000°C, which renders as obvious to one of ordinary skill in the art to use a thermal barrier coating capable of withstanding such temperatures at these points (e.g. on the fins of a hypersonic rocket, which is a hypersonic aerospace device).
As Leyens teaches a thermal barrier coating useful for protection of titanium-alloy aircraft components and Padture teaches thermal barrier coatings for hypersonic and rocket engines and components (i.e. hypersonic aircraft components), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Leyens to include where the thermal protection system may be used on hypersonic aircraft component (i.e. on aircraft components or hypersonic aircraft components) as Padture teaches that various components of hypersonic aircraft experience aero-heating during hypersonic flight and may reach temperatures exceeding 2000°C, and one would have had a reasonable expectation of success.  It would have been obvious to one of ordinary skill in the art before the effective filing date that such components (i.e. components subject to the hot temperatures) should be protected with a thermal barrier coating, and one would have had a reasonable expectation of success.
Claim 15: Padture teaches a need for thermal barrier coatings etc. for hypersonic and rocket engines (i.e. missiles) (p. 804, left column).  Padture further teaches that aero-heating during hypersonic flight results in temperatures at sharp leading edges of engine parts and main body, such as the nose and fins, to exceed 2000°C, which renders as obvious to one of ordinary skill in the art to use a thermal barrier coating capable of withstanding such temperatures at these points (e.g. on the fins of a hypersonic rocket, which is a hypersonic missile).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muenz et al. (US Pat. No. 6,033,768) teaches a hard coating TiAlYN deposited using unbalanced magnetron deposition using two TiAlN targets, a TiAlYN target, and a Cr target.  Other known multilayer coatings are listed, such as TiAlN/CrN, TiAlN/TiN, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784